DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are pending for examination.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:
Claim 8 recites in line 2 “muiltiple’, which appears a typographical error and likely intended to recite “multiple”.  
Claim 18 states in line 2, “…the integrity verification data wherein the integrity verification data…”. The phrase, “the integration verification data” is repetitive, which appears a typographical error.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3, 10 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the transaction" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 12 recites the limitation "the de-provisioning" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 10 recites the limitations “the transactional information" and the transaction" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,904,344 in view of US 2018/0302215 (Salgueiro et al.)
Claim 1 of the Patent 10,904,344 teaches most of the method of claim 1 of the instant application 17/145,088 as follows:  

17/145,088 (Instant Application)
10,904,344 (Reference Patent)
Claim 1. A method for robotically arbitrating cloud computing services comprising: receiving a plurality of resource parameters, a tolerance value and client system requirements with a meta-orchestrator;
Claim 1. A method for robotically arbitrating cloud computing services comprising: receiving a plurality of resource parameters, a tolerance value and client system requirements with a meta-orchestrator;
translating the plurality of resource parameters, the tolerance value and the 


configuring a compatibility test harness with the client system requirements to validate the services against the client system requirements and generate a multiplexed service signal;
applying the tolerance value to a signal filter to filter the multiplexed service signal into the selection signal;
applying the tolerance value to a signal filter to filter the multiplexed service signal into the selection signal;
applying the selection signal to a selector to select at least one service from the service resource pool and configure an orchestrator to migrate a client system to the service;
applying the selection signal to a selector to select at least one service from the service resource pool and configure the meta-orchestrator to migrate data and applications of a client system from a first service to a second, different service, …;
the orchestrator applying a function map to configure a universal adapter to generate a virtual interface between the client system and the service.
the meta-orchestrator applying  a function map to configure a universal  adapter as a container of the client system, to generate a virtual interface 


Claim 1 of the Patent 10,904,344 does not disclose the limitation of “the orchestrator transmitting transactional information to a logger to log the transaction to a block on a blockchain;”. 
Salgueiro teaches session data are sent to the session data logging subsystem and recorded as transactions in a blockchain [⁋⁋ 0024-0025]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate US Application 17/145,088’s method with Salgueiro’s teachings of sending data to logging subsystem and recorded as transactions in a blockchain. A reason to do so would have been to enable the operations to save the data on a blockchain because it is more accurate, consistent and transparent.
As to Claims 2-9, the claims in the instant application correspond to claims 2-9 in the US Patent 10,904,344.
Claims 1-9 in the Patent  10,904,344 teach the processes of Claims 10-18 of the instant application 17/145,088, but, does not disclose implementing the processes using a computing apparatus, the computing apparatus comprising: a 
Salgueiro teaches a computing apparatus, comprising: a processor; and memory storing instructions, that, when executed by the processor, configure the apparatus to perform the processes (Fig. 3, ⁋⁋ 0029-0030).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Patent 10,904,344’s processes and Salgueiro’s server that comprising: a processor; and memory storing instructions, that, when executed by the processor, configure the apparatus to perform the processes.  A reason to so would have been to enable the operations to be performed by a programmable computer.
  If Applicant has any questions regarding this rejection, please contact the Examiner for clarification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0149769 (Joshi et al.) in view of US 2012/0124211 (Kampas et al.)  further in view of US 2018/0302215 (Salgueiro et al.).

Regarding Claim 1, Joshi discloses a method for robotically arbitrating cloud computing services (⁋ 0005) comprising: receiving a plurality of resource parameters, a tolerance value and client system requirements with a meta-orchestrator ([⁋ 0020] …the contract specifies both functional and non-functional (e.g. security, compliance [i.e. resources parameter], cost [i.e. tolerance value]) requirements. [⁋ 0107] …the technical specifications lay down the hardware, software, application standards and language [i.e. system requirement], support policies to which a service should adhere. Once the consumers have identified and classified their service needs, they issue a Request for Service (RFS). [⁋⁋ 0109-0115] …some of the policies and constraints that may be included in RFS are: Functional specifications, Technical specifications [i.e. client system ;
translating the plurality of resource parameters, the tolerance value and the client system requirements into a selection signal with a translator ([⁋ 0107] RFS can be generated in a machine readable format [i.e. a selection signal] using Semantic Web technologies. [⁋⁋ 0116-0117] …develop ontologies for generic process, the ontology will define the semantics of each computing term like processor speed, processor memory, number of cores, etc. FIG. 2 illustrates the high level ontology), the translator: transmitting the plurality of resource parameters to an encoder to associate the plurality of resource parameters to attributes of services in a service resource pool ([⁋ 0120] …after the Service Requirement phase the RFS is provided [i.e. transmitted] to Service Discovery phase. In the Service Discovery phase, providers are discovered by comparing the specifications listed in the RFS with service descriptions. The discovery is constrained by functional and technical attributes defined of the consumer. It can search for all possible vendors on the Internet. While searching the provider, service search engines or cloud brokers can be employed. ⁋ 0122, FIG. 3 illustrates the high level ontology [i.e. encoder] for the service discovery phase, which uses the RFS class from the requirements phase to search for service providers and generate a list of providers);
applying the tolerance value to a signal filter to filter the multiplexed service signal into the selection signal (⁋⁋ 0122-0124 teach generate a list of providers and then begin negotiation to filter …service discovery phase, which uses the RFS class from the requirements phase to search for service providers and generate a list of providers with which to begin negotiations. …If the cloud consumers find the exact service within their budgets [i.e. tolerance value], they can begin consuming the service immediately upon payment and consumers could find the exact service within their budgets. [⁋⁋ 0133-0150] … the negotiation process to find the exact service. [⁋ 0178] …a service procurement policy to acquire the "best value" service that will have an optimal combination of technical factors and financial factors that meet the organization's needs. Considers multiple competing proposals [i.e. multiplexed service signal] from qualified suppliers, and makes an award decision based on the merits of each proposal, relative to some predetermined criteria for best value);
applying the selection signal to a selector to select at least one service from the service resource pool and configure an orchestrator to migrate a client system to the service ([⁋ 0028], …the service is selected from the group consisting of, inter alia, IAAS (Infrastructure as a service). [⁋⁋ 0159-0161] …one or more components provided by one or more providers are combined and delivered as a single service to the service consumer. Service orchestration determines the ;
the orchestrator applying a function map to configure a universal adapter to generate a virtual  interface  between the client  system  and the service ([⁋ 0031] the service consumer interacts with a graphical user interface, the graphical user interface being generated and rendered on a display of an electronic device. The graphical user interface and implemented on a service consumer computer system that is operatively connected to a network of remote internet computers, and a plurality of remote service providers accessible by the network of remote internet computers. [⁋⁋ 0187-0188] further teach the user tool is interfaced to the Eucalyptus Cloud which is an Infrastructure as a Service (IaaS) cloud solution. The two systems communicated through an intermediate node called Bluegrit. When the user clicks the Compose button, a Virtual Machine is created on the Eucalyptus cloud environment. The URI of the service is then returned to the end user to begin consuming the service. By clicking on the Launch Service button, the consumer is directed to the service URI on Eucalyptus cloud environment);
Joshi does not explicitly teach, however,  Kampas teaches configuring a compatibility test harness with the client system requirements to validate the services against the client system requirements and generate a multiplexed service signal ([Fig. 6, ⁋ 0064] …after analyzing available computing resources which most complies with the user criteria, comparing candidate configurations with the user-supplied criteria to determine the configuration with the greatest compliance. Each candidate configuration may also be validated for compatibility).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to incorporate Kampas with Joshi in order to validate the services against the client system requirements to test the compliance, because it would allow to ensure whether all suitable services fulfil the consumer’s demand.
Joshi in view of Kampas do not explicitly teach, however, Salgueiro teaches the orchestrator transmitting transactional  information  to  a logger to  log the transaction to a block on a blockchain ([⁋⁋ 0024-0025] session data are sent to the session data logging subsystem  and recorded as transactions in a blockchain).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Joshi with Salgueiro in order to log the transaction on a blockchain as taught by Salgueiro, because it would be an advantageous addition to save the data on a blockchain because it is more accurate, consistent and transparent.

Regarding Claim 5, Joshi in view of Salgueiro do not explicitly teach,  the method of claim 1 wherein at least one of the plurality of resource parameters are discovered from the client system through machine learning ([⁋ 0031] …the service catalogue is updated dynamically to reflect the user's previous selections. A configuration of computing resources may be determined automatically [i.e. machine learning] for a user by querying the user with desired system attributes or performance, and selecting a configuration of computing resources (e.g., infrastructure components, platforms, applications, and/or business processes) with the desired attributes or capable of the desired performance).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Joshi and Salgueiro with Kampas in order to automatically discover the resource parameters of client system, because it would  be an advantageous addition to save time and labor to find the resource parameters of client system.

Regarding Claim 7, Joshi teaches the method of claim 1 wherein the virtual interface further comprises a mapping layer wherein  a mapping  function  is applied  to connect the client  system to the service ([⁋ 0031],  …the service consumer interacts with a graphical user interface [e.g., virtual interface], the graphical user interface being generated and rendered on a display of an electronic 

Regarding Claim 8, Joshi teaches the method of claim 1 wherein the client system and the services further comprise multiple network architecture tiers ([⁋ 0019] a method of procuring services in the cloud wherein a consumer has a first computing system and a Cloud service provider has a second computing system, each of the first and second computing system operatively associated with a communication network. [⁋ 0031] a service consumer computer system that is operatively connected to a network of remote internet computers, and a plurality of remote service providers accessible by the network of remote internet computers. Since, Joshi teaches plurality of remote service providers accessible by the network of remote internet computers, thus, given the broadest reasonable interpretation, Examiner interprets the remote service comprise multiple network architecture tiers).

Regarding Claim 9 Joshi in view of Kampas do not explicitly teach, however, Salgueiro teaches the method of claim 1 wherein the logger logs integrity verification data to the blockchain, the integrity verification data further comprising metadata, encrypted or unencrypted data, or a checksum ([⁋ 0022], …the network device generates session data in a form of metadata including time and events, encrypts confidential session data, and logs the session data as blockchain transactions. [⁋ 0025] …the session data logging subsystem stores the session data from each of the entities as transactions in a blockchain. For example, call signaling messages exchanged between two entities in a multimedia communication session can be logged as a transaction in a blockchain. Multiple transactions are logged and chained together as a block according to their sequence in time. The data stored in the blocks cannot be modified so that transactions can be truthfully reflected and ready for inspection at a later time).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to incorporate Salgueiro with Joshi and Kampas in order to log session data in a form of metadata including time and events, encrypts confidential session data as blockchain transactions, because it would be an advantageous addition to save the data on a blockchain because it is more accurate, consistent and transparent.

Claim 10 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning. Joshi further discloses  a computing  

Claims 15-18 are rejected under the same rationale as claims 5 and 7-9, respectively.

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Kampas and Salgueiro, further in view of US 2014/0279201 (Iyoob et al.).

Regarding Claim 2, Joshi in view of Halter, Kampas and Salgueiro do not explicitly teach, however, Iyoob teaches the method of claim 1 wherein the selection signal is routed to a user interface and the user interface is controlled to generate a manual control signal to operate the orchestrator ([Fig. 7, ⁋ 0124], …user interface in which an applications tab 406 for enabling a user to plan cloud resource scenarios by creating one or more applications and mapping the one or more applications to different virtual data centers to compare and choose a desired cloud service solution (i.e., cloud service provider offering(s)). A source cloud services selector 424 of the Tab Link section links to provider offering of the VDC tab 404 for enabling a user to compare provider packages and features to determine 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to incorporate Iyoob with the references in order to provide a user interface so that the consumer can manipulate the service through the user interface as taught by Iyoob, because it would allow to give control to the consumer for flexibility.

Regarding Claim 4, Joshi in view of Kampas and Salgueiro do not explicitly teach, however, Iyoob teaches the method of claim 1 wherein the plurality of resource parameters, and the tolerance value are received from a user interface ([Fig. 8B, ⁋⁋ 0127-0131] …a user interface facilitates the user to create a custom package. The custom package can be created by choosing to customize one of the pre-configured packages. Alternately, the custom package can be created by from the ground up whereby the package customization process entails starting with all or certain package configuration parameter fields of the custom package editing screen empty and the user editing the configuration parameter all or a portion of 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to incorporate Iyoob with the references in order to provide an user interface so that the consumer can provide the resource parameter and requirements through the user interface as taught by Iyoob, because it would allow to give control to the consumer for flexibility to configure their system requirement.

Claims 11 and 13 are rejected under the same rationale as claims 2 and 4.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Kampas and Salgueiro further in view of further in view of US 2010/0217454 (Spiers et al.).

Regarding Claim 3, although, Joshi teaches in service composition phase, service class takes inputs from the Specification, Service Contracts and Service Level Agreement classes defined in the earlier phases to determine the orchestration of the various components (⁋ 0160). However, Joshi in view of Kampas and Salgueiro do not explicitly teach, but Spiers teaches the method of claim 1 wherein the orchestrator applies policy-based orchestration to initiate a de-provisioning of information ([⁋ 0024] …a control unit includes a data orchestrator function for provisioning/de-provisioning computing resources according to policies. [⁋ 0031] …based on the policy if a predetermined temperature threshold exceeded, then de-provisions sufficient of the VM resources and migrates those VM resources to one or more alternate servers).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Joshi, Kampas and  Salgueiro in order to de-provision resources from VM based on the policy applied by an orchestrator as taught by Spiers, because it would allow the system to release resources from a VM to balance the load.

Claim 12 is rejected under the same rationale as claim 3.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Kampas and Salgueiro further in view of US 2018/0011689 (Motamedi et al.).

Regarding Claim 6, Joshi in view of Kampas and Salgueiro do not explicitly teach, however,  Motamedi teaches the method of claim 1 wherein machine learning is applied to the translator and the compatibility test harness to generate the selection signal ([⁋ 0090] …applying machine learning algorithms to generate a decision or compatibility score. The machine learning algorithm can be trained with a predefined training data set. The machine learning algorithm can be trained during use by a user providing user input that evaluates the accuracy of the decision or compatibility score).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Joshi, Kampas and Salgueiro in order to use machine learning algorithms to evaluate compatibility for selecting services that are compliance as taught by Motamedi, because it would be an advantageous addition to make a decision using artificial intelligent.

Claim 14 is rejected under the same rationale as claim 6.

Authorization for Internet communication
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permit the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application. Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Application. The preferred method of providing authorization is by filing form PTO/SB/439 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/LANCE LEONARD BARRY/Primary Examiner, Art Unit 2448